Case 4:19-cr-00059-RGE-HCA Document 12 Filed 03/29/19 Page 1 of 4

AO l99A (Rev. 6/l 1) Order Setting CondilionsofRe|ease Page § oi` 4 Pages

 

UNITED STATES DISTRlCr CoURT

SOUTHERN District of IOWA

 

United States of Arnerica

ORDER SETTING CONDITIONS

 

v. OF RELEASE
Mark Alan Blankespo€)r Case Number: 4:19-cr-00059-001
Defendant

lT IS ORDERED that the release of the defendant is subject to the following conditions:

@ The defendant shall not commit any offense in violation of federai, state or local law on release in this case.

The defendant shall immediately advise the court, defense counsel and the U.S. Attorney in writing before any change
in address and telephone number.

@ The defendant shall appear at all proceedings as required and shall surrender for service of any sentence imposed as
directed. The defendant shall appear at (if blank, to be notified) U.S. Courthouse

 

Des Moines, lowa on as directed

Release on Personal Recognizance or Unsecured Bond
IT iS FURTHER ORDERED that the defendant be released provided that:
( ,/ ) (4) The defendant promises to appear at all proceedings as required and to surrender for service of any sentence imposed.
( ) (5) The defendant executes an unsecured bond binding the defendant to pay the United States the sum of

dollars ($ )

in the event of a failure to appear as required or to surrender as directed for service of any sentence imposed

 

DlSTRlBUl`ION; COUR'I` DEFENDANT PRETRIAL SERVICES U S, ATTORNEY U`S. MARSHAL

 

Case 4:19-cr-00059-RGE-HCA Document 12 Filed 03/29/19 Page 2 014

AO 199B (Rev. 6/1 l] Addi`tional Conditions of Release Page 2 of 4

 

Additional Conditions ofRe|easc

Upon finding that release by one of the above methods will not by itself reasonably assure the appearance ofthe defendant and the safety of other persons and the communityl
IT IS FURTHER OR_DER.ED that the release of the defendant is subject to tite conditions marked below.

( ] [6) The defendant is placed in the custody of:

(Name ofperson or organization)
(Address)
(City and State) (Te|. No.)

 

 

 

who agrees (a} to supervise the defendant in accordance with all the conditions of release (b) to use every effort to assure the appearance ol` the defendant at aii
scheduled court proceedings and (c) to notify the court immediately rn the event the defendant violates any conditions ofrei case or disappearsl

Signed:

 

Custodian or Proxy Date

( f } (7) The defendant shall:
( 1/ ) (a) report to the Pretrial Services Office ,telephone number , not later than as directed

( ) (b) execute a bond or an agreement to forfeit upon failing appear as required the following sum of money or designated property:

 

( } (c) post with the court the following indicia of ownership of the above-described property, or the following amount or percentage of the above-
described

( ) (d) execute a bail bond with solvent sureties in the amount of$

 

( \/j` (e) maintain or actively seek employment

( ) (f} maintain or commence an education program
( \/ ) (g} surrender any passportto: USPO

( \/ ) (h) obtain no passport

(\/’) (i) abide by the following restrictions on personai association, place of abode, or travel: L_§. i §
‘:\-l
(1/) (i) avoid all contact, directly or indirectly, with any persons who are or who may become a victim or potential witness in the subject
investigation or prosecution, including but not limited tO:

 

 

( ) {k] undergo medical or psychiatric treatment end/or remain in an institution as follows:

 

 

( ) (l) return to custody each (week) day as of o’clocl< after being released each (week) day as of o’cloc!< for
employment schooling, or the following limited purpose(s):

 

( ) (m) maintain residence at a halfway house or community corrections center, as deemed necessary by the U S Probation Oftrce. All costs will
be paid by the U S Probation Offrce provided the defendant` rs making satisfactory progress towards goals set by the supervising officer
Within 60 days of the date of this Order, the Court will be provided an update orr the defendant s status and progress towards community
pl acement.

( \/ ) (n) refrain from possessing a firearrn, ammunition, destructive device or other dangerous weapons
( \/ ) (o] refrain from( )any ( / } excessive use ofalcohol

(\/l` (p) refrain from rise or unlawful possession cfa narcotic drug or other controlled substances defined in 21 U.S.C. § 302, unless prescribed by
a licensed medical practitioner.

66( (M (q} submit to any method oftesting required by the pretrial services office or the supervising officer for determining whether the defendant is
using a prohibited substance Such methods may be used with random frequency and include urine testing, the wearing ofa sweat patch, a
remote alcohol testing system, andfor any form ofprohibited substance screening ortesting.

( \/ ) (r) participate in a program ofinpatient or outpatient substance abuse therapy and counseling ifdeemed advisable by the pretrial services ot`frce
or supervising of`i"lcer,

P\k (1) (s) refrain from obstructing or attempting to obstruct or tamper, in any fashion, with the ethciency and accuracy ofany prohibited substance
testing or electronic monitoring which is (are) required as a condition(s] of release

( ) (l} participate in one of the following location restriction programs and comply with its requirements as directed (CHECK ONE):

( ) (i) Curfew: You are restricted to your residence every day ( ) from to or{ las approved
by the probation officer or supervising officer; ot

( ) (ii) Home Detention: \’ou are restricted to your residence at ali times except for employment education; religious services;
medica|, substance abuse, or mental health treatment', attorney visits', court appearances; court-ordered obligations; or
other activities approved in advance by the probation office or supervising officer; or

( ) (iii) Home Incarceration: You are restricted to 24-liour-a-day lock-down at your residence except for medical necessities and
court appearances or other activities specifically approved by the Court‘

 

Case 4:19-cr-00059-RGE-HCA Document 12 Filed 03/29/19 Page 3 of 4

Page 3 of 4

 

(/)

(\/)
(/l

Additional Conditions of Release - Continucd

(u) Submit to the following location monitoring technology and comply with all of the program requirements and instructions provided The
defendant shall pay all or part of the location monitoring cost as directed by the officer. lf allowed to self-surrender and still on active
location monitoring1 the defendant shall report to the Probation Offlce, as directed, for removal of equipment (CHECK ONE),

( } Technology as directed by USPO
( )Radio Frequerlcy (RF) monitoring
( )G|obal Posirioning Satellite [GPS]

[ )Voice Recognition

(v] report as soon as possib|e, to the pretrial services office or supervising officer any contact with law enforcement personnel, including but
not limited to, any arrest, questioning or traffic stop.

(w) permit a Probation Officer to visit him or her at any time at home or other approved residence

(x) submit to substance abuse and mental health screening as directed by the pretrial services office
tr]

 

 

IT IS FURTHER ORDERED:

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 4:19-cr-00059-RGE-HCA Document 12 Filed 03/29/19 Page 4 of 4

AO l99C (Rev. 6/1 l ) Advise ofPenaities Page 4 0l`4

 

Advice of Penalties and Sanctions
TO THE DEFENDANT:

YOU ARE ADVISED OF THE FOLLOWING PENALTIES AND SANCTIONS:

A violation of any of the foregoing conditions of release may result in the immediate issuance of a warrant for your arrest, a
revocation of release, an order of detention, and a prosecution for contempt of court and could result in a term of imprisonment, a
fine, or both.

The commission of a Federal offense while on pretrial release will result in an additional sentence of a term of imprisonment
of not more than ten years, if the offense is a felony; or a term of imprisonment of not more than one year, if the offense is a
misdemeanor. This sentence shall be in addition to any other sentence

Federal law makes ita crime punishable by up to ten years of imprisonment, and a $250,0()0 fine or both to obstruct a criminal
investigation lt is a crime punishable by up to ten years of imprisonment, and a $250,000 fine or both to tamper with a witness,
victim or informant; to retaliate or attempt to retaliate against a witness, victim or informant; or to intimidate or attempt to intimidate
a witness, victim, juror, informant, or officer of the court. The penalties for tampering, retaliation, or intimidation are significantly
more serious ifthey involve a killing or attempted killing.

lf after release, you knowingly fail to appear as required by the conditions of release, or to surrender for the service of sentence
you may be prosecuted for failing to appear or surrender and additional punishment may be imposed. if you are convicted of:

(l) an offense punishable by death, life imprisoninent, or imprisonment for a term of fiHeen years or more, you shall be
fined not more than $250,000 or imprisoned for not more than ten years, or both;

(2) an offense punishable by imprisonment for a term of five years or more, but less than fifteen years, you shall be fined
not more than $250,000 or imprisoned for not more than five years, or both;

(3) any other felony, you shall be fined not more than $250,000 or imprisoned not more than two years, cr both;

(4) a misdemeanor, you shall be fined not more than $100,000 or imprisoned not more than one year, or both.
A term of imprisonment imposed for failure to appear or surrender shall be in addition to the sentence for any other offense I n
addition, a failure to appear or surrender may result in the forfeiture of any bond posted.

Acknowledgement of Defendant

I acknowledge that l am the defendant in this case and that I am aware of the conditions of release I promise to obey all
conditions of release, to appear as directed1 and to surrender for service of any sentence imposed_ I am aware of the penalties and

sanctions set forth above
::> Fll”*li Kr@¢jaeA»/aéen

§ionatnre rif DP.FF'.m‘ 'ant

Directions to United States Marshal

(\/ ) The defendant is ORDERED released after processing

( ) The United States l\/Iarshal is ORDERED to keep the defendant in custody until notified by the clerk orjudicial officer
that the defendant has posted bond and/or complied with all other conditions for release The defendant shall be
produced before the appropriate judicial officer at the time and place specified, if still in custody.

para 3/29/19 M`_Q'J\___. O~ U`lél:ill\\>l_

Signature of.ludicial Offtcer

l-lelen C. Adarns` Chier.S. l'\/lagistrate
Name and Titlc of .ludfcial Officer

 

